Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered March 19, 2002, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs evidence that she fell after becoming entangled in defendant’s dog’s retractable leash when the dog playfully ran around her legs is sufficient to make a prima facie showing that defendant was negligent in failing to control her dog (see Colarusso v Dunne, 286 AD2d 37 [2001]; Goldberg v LoRusso, 288 AD2d 257 [2001]; see also Schwartz v Armand Erpf Estate, 255 AD2d 35, 38 [1999], lv dismissed 94 NY2d 796 [1999]). Defendant’s evidence that plaintiff fell on ice simply raises an issue of fact as to causation, and her evidence that plaintiff called the dog over, as she often did upon seeing him, simply raises an issue of fact as to comparative negligence. An issue of fact as to causation is also raised by plaintiffs evidence that the accident occurred in a public park and that the length of the leash exceeded six feet in violation of 56 RCNY 1-04 (i) (cf. McCullough v Maurer, 268 AD2d 569 [2000]). Concur—Buckley, EJ., Tom, Sullivan and Marlow, JJ.